United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 25, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40137
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROSENDO JESUS MORALES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-214-1
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rosendo Jesus Morales appeals his convictions following jury

trial for aiding and abetting in the transportation of currency

exceeding $10,000, without filing the required form, and aiding

and abetting in the evasion of a currency reporting requirement

by concealing more than $10,000 in a vehicle and attempting to

transport it.   Morales was sentenced to a term of imprisonment of

33 months on each count, the terms to run concurrently.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40137
                                -2-

     Morales argues that the district court abused its discretion

in denying his motion for new trial based on Morales’ argument

that the exclusion of testimony at trial resulted in a

miscarriage of justice.   He argues that he sought to present

relevant evidence to support his defense that he was unaware of

the presence of currency concealed in a spare tire located under

his truck.   He further argues that the district court erred in

determining that the evidence was cumulative.

     The parties agreed that the only disputed issue at trial was

whether Morales had knowledge of the currency in the tire under

his truck.   The jury was aware that Morales told agents that he

was going to Mexico for a medical visit.    However, as the

district court correctly determined, the fact that Morales’ trip

may have also had a legitimate purpose did not preclude a jury

finding that Morales knew that he was illegally concealing and

transporting funds.

     Because the excluded evidence had little relevance and was

cumulative, the district court did not abuse its discretion in

refusing to admit the evidence.   Thus, the denial of the motion

for new trial sought based on the exclusion of such evidence did

not result in a miscarriage of justice.    The conviction is

AFFIRMED.